[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Alford v. Adult Parole Auth., Slip Opinion No. 2017-Ohio-8773.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-8773
   THE STATE EX REL. ALFORD, APPELLANT, v. ADULT PAROLE AUTHORITY,
                                         APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
  may be cited as State ex rel. Alford v. Adult Parole Auth., Slip Opinion No.
                                     2017-Ohio-8773.]
Mandamus—Writ of mandamus sought to compel release on ground that a hearing
        on the violation of his parole was not timely held—Claim barred by res
        judicata because it had been raised in a prior habeas corpus action—
        Dismissal of petition for writ affirmed.
     (No. 2016-1316—Submitted June 6, 2017—Decided December 5, 2017.)
                APPEAL from the Court of Appeals for Warren County,
                                   No. CA2015-11-104.
                                    ________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the Twelfth District Court of Appeals
dismissing the petition of appellant, Brian K. Alford, for a writ of mandamus.
                              SUPREME COURT OF OHIO




        {¶ 2} On November 17, 2015, Alford filed a petition for a writ of mandamus
arguing that he is entitled to be released “from custody under the same terms and
agreement as his original parole” because appellee, the Ohio Adult Parole Authority
(“APA”), failed to hold a hearing to determine whether he had violated the terms
of his release within a reasonable time. He also argued that by denying him counsel
for his release-violation hearing, the APA impaired his ability to defend against the
charges at his hearing.
        {¶ 3} On August 16, 2016, the court of appeals granted the APA’s motion
for summary judgment, finding that “the delay from the time that [Alford] violated
his parole until he was declared to be a parole violator was not unreasonable.” The
court further noted that Alford had raised the same arguments in a state habeas
corpus action in the Warren County Court of Common Pleas and thus that his
“claims in this action are therefore barred by res judicata and/or collateral estoppel.”
We affirm.
        {¶ 4} The court of appeals correctly held that Alford’s mandamus claim is
barred by res judicata. “A valid, final judgment rendered upon the merits bars all
subsequent actions based upon any claim arising out of the transaction or
occurrence that was the subject matter of the previous action.” Grava v. Parkman
Twp., 73 Ohio St.3d 379, 653 N.E.2d 226 (1995), paragraph one of the syllabus.
        {¶ 5} The mandamus petition that is the subject of this appeal is but the most
recent action Alford has filed alleging that the APA denied him a release-violation
hearing within a reasonable time and claiming that he is entitled to release under
the same terms and agreement as his original parole. In December 2011, Alford
sought a writ of habeas corpus in federal court and raised the same claims. Alford
v. Warden, Lebanon Corr. Inst., S.D.Ohio No. 1:11-cv-862, 2013 WL 434050 (Feb.
5, 2013).
        {¶ 6} And in July 2015, Alford filed a petition for a writ of habeas corpus
against the warden of Warren Correctional Institution in the Warren County Court




                                           2
                                January Term, 2017




of Common Pleas. His claim for relief was the same: “[APA]’s failure to hold a
parole revocation hearing during this time created an unreasonable delay that
violated his due process rights and required his immediate release * * *.” Alford v.
Crutchfield, 12th Dist. Warren No. CA2016-03-021, 2016-Ohio-7295, ¶ 7. The
common pleas court granted the warden’s motion for summary judgment, and the
Twelfth District affirmed. Id. at ¶ 26, appeal not accepted, 148 Ohio St.3d 1445,
2017-Ohio-1427, 72 N.E.3d 658.
        {¶ 7} Alford’s mandamus claim arises “from a nucleus of facts that was the
subject matter” of previous legal actions. Grava, 73 Ohio St.3d at 383, 653 N.E.2d
226. As such, Alford’s mandamus petition is barred by the doctrine of res judicata.
        {¶ 8} Further, we deny the motion for declaratory judgment that Alford
filed in this appeal. A declaratory-judgment action is a “distinct proceeding
generally initiated by the filing of a complaint,” and a “ ‘motion’ for a declaratory
judgment is procedurally incorrect and inadequate to invoke the jurisdiction of the
court pursuant to R.C. Chapter 2721.” Fuller v. German Motor Sales, Inc., 51 Ohio
App.3d 101, 103, 554 N.E.2d 139 (1st Dist.1988); see Civ.R. 57 (“The procedure
for obtaining a declaratory judgment pursuant to Sections 2721.01 to 2721.15,
inclusive, of the Revised Code, shall be in accordance with these rules”). Alford’s
motion is also improper because the sole issue presented in this case is whether the
court of appeals erred in dismissing his mandamus petition, and Alford’s claims
(which are raised anew in the motion for declaratory judgment) have been fully
briefed. We also deny the APA’s motion to strike the application for declaratory
judgment as moot. Finally, we deny Alford’s requests for a copy of the motion to
strike and for an extension of time to file a reply in opposition to the motion as
moot.
                                                                Judgment affirmed.
        O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.




                                         3
                            SUPREME COURT OF OHIO




                              _________________
       Brian K. Alford, pro se.
       Michael DeWine, Attorney General, and Kelly N. Brogan, Assistant
Attorney General, for appellee.
                              _________________




                                      4